OPINION OP THE COURT BY
WILDER, 3.
Assumpsit on a promissory note for $40. The defendant pleaded the general issue and gave notice of intention to rely also upon fraud and failure of consideration.' The circuit court, which tried the case without a jury on appeal from the district court, gave judgment for defendant. Plaintiff comes to this court on exceptions.
The first exception is to the overruling of plaintiff’s motion to strike out the plea of fraud on the ground that it was not definite and certain. This exception is frivolous and is overruled without comment.
The remaining exception, which is that the judgment is contrary to the law and the evidence, is also overruled. The transcript shows that there was ample evidence to sustain the finding of the trial court.
II. G. Middleditch and E. W. Sutton for plaintiff.
L. M. Straus for defendant.
Tlie exceptions are overruled.